UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-2023



ERIN GILLAND ROBY,

                                                Plaintiff - Appellant,

          versus


RANDOLPH ROBY; ESTATE OF NEIL O. ROBY; EVA
SOWELL ROBY; HOWARD COUNTY POLICE DEPARTMENT;
MARYLAND   MOTOR    VEHICLE   ADMINISTRATION;
REGISTER OF WILLS FOR HOWARD COUNTY,

                                               Defendants - Appellees,

          and


HOWARD COUNTY SHERIFF'S DEPARTMENT; CHARLES M.
CAVE, Sheriff of Howard County, Maryland,

                                                           Defendants.


HOWARD COUNTY   GOVERNMENT;    ANNE   FERRO;   KAY
HARTLEB,

                                                              Movants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Benson E. Legg, Chief District Judge.
(CA-01-1413-L)


Submitted:   February 20, 2003           Decided:    February 26, 2003
Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Erin Gilland Roby, Appellant Pro Se. Robert L. Fila, LAW OFFICES
OF ROBERT L. FILA, Columbia, Maryland; Barbara McFaul Cook, County
Solicitor, Rebecca Ann Laws, COUNTY SOLICITOR’S OFFICE, Ellicott
City, Maryland; John Joseph Curran, Jr., Attorney General, Susan
Penny Whiteford, Assistant Attorney General, Baltimore, Maryland;
Leight Douglas Collins, Assistant Attorney General, Glen Burnie,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Erin Gilland Roby appeals the district court’s orders denying

relief on her 42 U.S.C. § 1983 (2000) complaint and denying various

interlocutory and post-judgment motions.      We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. See Roby v. Roby, No. CA-01-1413-

L (D. Md. Jan. 28, 2002; Apr. 5, 2002; Aug. 6, 2002; filed Aug. 14,

2002, entered Aug. 15, 2002; filed Sept. 3, 2002, entered Sept. 4,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED

                                 2